Citation Nr: 1131169	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for arthritis of the upper and lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from May 1957 to April 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in September 2009, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In the rating decision in February 2008, the RO adjudicated the claim as new claim not as a new and material evidence claim.  In the supplemental statement of the case issued in January 2011 after the Board's remand, the claim was reframed as a new and material evidence claim and the RO declined to reopen the claim.  The decision by the RO is not binding on the Board, and the Board must decide the question of reopening, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 






FINDINGS OF FACT

1.  In a decision in October 2003, the Board denied service connection for arthritis of the upper and lower extremities.

2.  The additional evidence submitted since the Board decision in October 2003 is cumulative of evidence already of record and does not relate to the reason the claim was previously denied, that is, establishing a relationship between the Veteran's service and his current disability.


CONCLUSIONS OF LAW

1. The Board decision in October 2003, denying service connection for arthritis of the upper and lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. New and material evidence has not been presented to reopen the claim of service connection for arthritis of the upper and lower extremities.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  









Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2007, in March 2008, and in January 2010.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  The January 2010 notice included the requirement for new and material evidence to reopen a previously denied claim of service connection, the definitions of new and material, and the reasons for the Board's October 2003 denial of service connection.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of need for new and material evidence to reopen a previously denied claim of service connection.  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  


The Veteran's service treatment records are unavailable and presumed to have been irretrievably lost in the 1973 fire at the National Personnel Records Center.  The Veteran and his representative have been notified of their unavailability and afforded the opportunity to submit additional evidence.  The Board notes that where the service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO has obtained the Veteran's post-service VA and private treatment records, and the Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

Under the duty to assist, a VA medical examination or medical opinion is not authorized on a claim to reopen a previously denied claim of service connection unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii). Here, new and material evidence which would suggest a connection between the Veteran's current disability and his military service has not been presented.  Therefore, a medical examination or medical opinion is not required to decide the claims under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.


"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

In order for the additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim, in this case, evidence that the Veteran's arthritis of the upper and lower extremities was due to an injury, disease, or event in service.

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A different theory in support of a claim for a benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).

As such, new and material evidence is necessary to reopen a claim for the same disability under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (206); Bingham v. Principi, 18 Vet. App. 470 (2004).





Evidence Previously Considered

At the time of the Board's decision in October 2003, denying service connection for arthritis, the evidence of record consisted of: the fact that the Veteran's service treatment records were considered lost in the 1973 fire and medical treatment records showing diagnoses of arthritis, tendinitis, gout, bursitis, and gouty arthritis in the shoulders, right elbow, hands, pelvis, knees, ankles, and feet dating from 10 to 15 years after service.  In addition, there were records from the Social Security Administration showing that disability insurance benefits were granted, effective in September 2004, based on osteoarthritis and evidence of possible rheumatoid arthritis.

In the Board decision in October 2003 the Board held that while there was evidence that the Veteran had a current disability, resulting from arthritis in several joints, there was no evidence suggesting a link between arthritis and the Veteran's military service.  The Veteran did not appeal this determination.  

In August 2007, the Veteran filed a claim of service connection for arthritis due to cold injury.

Additional Evidence and Analysis

Since the Board decision in October 2003, the additional evidence consists of private medical treatment records showing treatment for arthritis, bursitis, and gout in various joints, including the elbows, wrists, fingers, knees, and ankles.  The evidence is cumulative evidence, that is, supporting evidence of evidence previously considered, namely, evidence of arthritis first shown after service, and cumulative evidence does not meet the standard of new and material evidence under 38 C.F.R. § 3.156.    





In September 2009, the Veteran testified that he first began experiencing symptoms of arthritis about ten to fifteen years after service.  He testified that part of his duties as a medic in service included checking fellow soldiers for frostbite and making sure that their socks were changed regularly, especially during field training lasting several days during a cold German winter, but he was not treated for cold injury or arthritis in service.  He stated that sleeping in the snow and being outside in the cold for long periods, both day and night, caused his arthritis. 

As for the Veteran's testimony, to the extent that the Veteran's testimony is offered as proof that the current arthritis is due to cold exposure in service injury, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

In this case, whether the post-service arthritis is due to cold exposure in service cannot be determined by the Veteran's s own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159. And it is not argued or shown that the Veteran as a lay witness is otherwise qualified through specialized education, training, or experience to offer an opinion on the causation in this case even though he had training as a medic in service.




For this reason, the Veteran's testimony is not competent evidence on the unestablished fact necessary to substantiate the claim, that is, the post-service arthritis is related to an injury in service, including cold exposure.  And evidence that is not competent is not admissible and therefore raises no reasonable possibility of substantiating the claim and the Veteran's testimony is not new and material evidence.   King at 5 Vet. App. 21 (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

As the additional evidence is not new and material, the claim of service connection is not reopened, and the benefit-of-the-doubt standard of proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the claim of service connection for arthritis of the upper and lower extremities is not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


